Citation Nr: 0203262	
Decision Date: 04/10/02    Archive Date: 04/18/02

DOCKET NO.  00-18 899A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had service with the U.S. Armed Forces in the Far 
East from October 1941 to June 1942 and with the Regular 
Philippine Army from August 1945 to May 1946.  He was a 
prisoner of war (POW) from May to June 1942.  

He died in March 1987, and the appellant is his surviving 
spouse.  This matter comes to the Board of Veterans' Appeals 
(Board) from an April 2000 decision of the Department of 
Veterans Affairs (VA) Manila Regional Office (RO), which 
denied service connection for the cause of the veteran's 
death.  


FINDINGS OF FACT

1.  The veteran died in March 1987 at the age of 69; the 
immediate cause of his death was listed as cardiopulmonary 
arrest due to lymphocarcinoma (lymphoma).  

2.  His fatal lymphocarcinoma was not manifested in service 
or in the first post-service year, and it is not shown to 
have been related to the veteran's active service.

3.  He had no service-connected disability during his 
lifetime. 



CONCLUSION OF LAW

Service-connected disability was neither the principal cause 
nor the contributory cause of the veteran's death.  
38 U.S.C.A. §§ 1110, 1310, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.310, 3.312 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that the Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for benefits unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  38 U.S.C.A. § 5103A (West Supp. 2001).  

Having reviewed the complete record, the Board believes that 
there is ample evidence of record on which to decide the 
appellant's claims.  The Board is unaware of, and she has not 
identified, any additional evidence which is necessary to 
make an informed decision on the claim.  Thus, the Board 
believes that all relevant evidence which is available has 
been obtained with regard to the issue on appeal.  The 
appellant, moreover, has been accorded ample opportunity to 
present evidence and argument, including presenting testimony 
at a personal hearing.  Furthermore, she has been notified of 
the evidence necessary to establish the benefit sought.  
Thus, the Board concludes that VA's duty to assist the 
appellant has been satisfied in this case.  

Service records indicate that the veteran suffered from 
malaria and dysentery during service.  An August 1945 
physical examination report reflects no significant 
abnormality.  The evidence of record reveals that he had no 
service-connected disability during his lifetime.  

A May 1946 affidavit from a regimental surgeon indicated 
that, on his release from Camp O'Donnell, the veteran was 
suffering from malaria and dysentery, and he received medical 
treatment from the time of his release from service in June 
1942 until January 1943.  

An October 1972 affidavit from A. Saguiped, M.D., indicated 
that he treated the veteran after his release from a 
concentration camp, and that the veteran had complaints about 
his hearing, "some aches at his left hip," deafness, and 
hypertension.  

By February 1973 decision, the RO denied service connection 
for deafness, a claimed left leg disability, dysentery, and 
malaria.  The veteran did not initiate a timely appeal, and 
the RO decision became final.  See 38 C.F.R. § 20.1103 
(2001).

Medical records from Central Luzon Doctor's Hospital indicate 
that the veteran was hospitalized on March 6, 1987, 
complaining of a gradually enlarging neck mass.  The "HPI" 
(history of present illness) was as follows: the condition 
apparently started "2 months PTH" (prior to 
hospitalization) as a growing neck mass, 1 cm (centimeter) in 
diameter, without signs or symptoms accompanying it; about 
one month PTH the mass reached 4 centimeters in diameter, 
accompanied by dysphagia, anorexia and weight loss; about one 
week PTH he developed a draining sinus, tenderness on the 
mass and body weakness.  A March 1987 X-ray study revealed 
that his chest was normal, but there was a soft tissue mass 
at the base of the right neck.  The clinical impression was 
lymphosarcoma of the right neck with metastases.  He died 
March 12, 1987 at age 69; the cause of death was listed as 
cardiopulmonary arrest from lymphocarcinoma (lymphoma).  

In March 1998, the appellant filed an application for VA 
death benefits, based on the veteran's death; by April 2000 
decision, the RO denied service connection for the cause of 
the veteran's death.  Following receipt of her Notice of 
Disagreement (together with a copy of a resolution from the 
1991 American Legion National Convention calling on the U.S. 
Congress to enact a joint resolution requesting the Japanese 
government to make payments of $20,000 to all survivors and 
next-of-kin of the Bataan Death March), the RO issued her a 
9-page Statement of the Case, fully on point as to the facts 
and law relevant to this case.  

In April 2001, the appellant testified at a RO hearing in 
essence that she had no evidence showing that the veteran's 
lymphoma-related death was linked to service.  

In May 2001, the RO again denied service connection for the 
cause of the veteran's death, and she was issued a 
Supplemental Statement of the Case by the RO. 

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.306 (2001).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

If cardiovascular disease or hypertension is manifested to a 
compensable degree within a year following discharge from 
active duty, it may be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (2001).  Also, service connection may be 
granted for disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a) (2001).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (2001).  For a 
service-connected disability to be the cause of death, it 
must singly, or with some other condition, be the immediate 
or underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  Id.

A claimant is entitled to the benefit of the doubt when there 
is an approximate balance of positive and negative evidence.  
38 U.S.C. § 5107 (West Supp. 2001); 38 C.F.R. § 3.102 (2001).  
When a claimant seeks benefits and the evidence is in 
relative equipoise, the claimant prevails.  See Gilbert v. 
Derwinski, 1 Vet. App.49 (1990); see also Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision too close to call).  

VCAA mandates that the Secretary has a duty to provide notice 
to the claimant as to the information and evidence necessary 
to substantiate the claim.  Further, VA has a duty to assist 
the claimant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A; 66 Fed. Reg. 45,630-31 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.159).  
However, under § 5103A(a)(2), VA is not required to provide 
assistance to a claimant if no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  

Under 38 U.S.C.A. § 5103A(d), the Secretary is required to 
provide a medical examination or obtain a medical opinion if 
(1) there is competent evidence of a current disability, and 
(2) evidence that the disability or symptoms may be 
associated with service, but (3) the case does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  See also 66 Fed. Reg. 45,630-31 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)(4)).  

As indicated above, the veteran died of cardiopulmonary 
arrest as a result of lymphoma, which first became clinically 
evident some 40 years after his separation from service.  His 
service records make no mention of cardiopulmonary disease or 
lymphoma, and there is no indication in the record that 
either disease was manifest in the first post-service year.  
Accordingly, service connection for the cause of the 
veteran's death on the basis that the listed cause of death 
was incurred or aggravated in service, or may be presumed to 
have been incurred in service, is not warranted.  See 
38 C.F.R. §§ 3.307, 3.309, 3.312.  The Board notes that, 
while the veteran was a POW, the record does not reflect that 
he suffered from any of the conditions subject to presumptive 
service connection based on his former POW status.  See 
38 C.F.R. §§ 3.307, 3.309(c).  The Board need not consider 
further the question of whether a service-connected 
disability contributed to the cause of the veteran's death 
due to the absence of any service-connected disability during 
his lifetime.  

In most circumstances, VA would be required to seek a medical 
opinion regarding the question of whether the cause of the 
veteran's death was related to service or to a service-
connected disability.  38 U.S.C.A. § 5103A(d).  However, a 
medical opinion is not required in a situation where such 
would serve no useful purpose.  See Id; 38 U.S.C.A. 
§ 5103A(a)(2).  In this case, VA is not required to seek a 
medical opinion.  38 U.S.C.A. §§ 5103A(a)(2), (d).  Service 
medical records are silent with respect to the presence of 
lymphoma, and there is absolutely no evidence of record 
suggesting a link between the veteran's fatal lymphoma and 
his service; the appellant testified that she had no such 
evidence, and there is no indication that the veteran did not 
recover fully from the malaria and dysentery he suffered in 
service.  Thus, as there is absolutely no evidence suggesting 
that the veteran's lymphoma was related to service, VA is not 
required to seek a medical opinion regarding whether the 
veteran's fatal lymphoma was related to service or to a 
service-connected disability.  Id.  The Board has determined 
that there is no reasonable possibility that such opinion 
would aid in substantiating this claim.  

As the veteran died of a disease not shown to be related to 
service, service connection for the cause of his death must 
be denied.  See 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 
3.312.  The Board emphasizes that this is not a case where 
the evidence is at all in relative equipoise.  See 
38 U.S.C.A. § 5107; Gilbert, supra.  Rather, the 
preponderance of the evidence is clearly against her claim.  
See Alemany v. Brown, 9 Vet. App. 518 (1996).  Furthermore, 
the appellant's reliance on the 1991 American Legion National 
Convention resolution requesting compensation from the 
Japanese government for Bataan Death March survivors and 
their next-of-kin is misplaced as such matter is beyond the 
scope of the Board's current legal authority.  
	

ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

